COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00328-CV


FRED LAMOND HARRIS                                                 APPELLANT

                                         V.

YVETTE HENRY-HARRIS                                                 APPELLEE


                                     ------------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered appellant's letter requesting that we dismiss his

appeal, which we construe as a motion to dismiss. It is the court’s opinion that

the motion should be granted; therefore, we dismiss the appeal. See Tex. R.

App. P. 42.1(a)(1), 43.2(f).

                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: December 12, 2013



      1
       See Tex. R. App. P. 47.4.